          Case 5:20-cv-00571-G Document 23 Filed 03/29/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

STRIKE, LLC,                                  )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CIV-20-571-G
                                              )
SANDY CREEK FARMS, INC. et al.,               )
                                              )
       Defendants.                            )

                                         ORDER

       Now before the Court is Plaintiff’s Request for Entry of Default Against Defendants

Sandy Creek Farms, Inc. and Steve Barrington (Doc. No. 8).            On August 3, 2020,

Defendants filed a timely response in opposition to Plaintiff’s motion, and on September

15, 2020, Defendants filed a Motion to Dismiss pursuant to Rules 12(b)(1) and (6) of the

Federal Rules of Civil Procedure. See Doc. Nos. 11, 20. The Court finds that there is good

cause to accept Defendants’ Motion to Dismiss out of time. Because Defendants have not

“failed to plead or otherwise defend,” Fed. R. Civ. P. 55(a), Plaintiff’s Motion for Entry of

Default (Doc. No. 8) is DENIED.

       IT IS SO ORDERED this 29th day of March, 2021.
